Title: From John Adams to Thomas Jefferson, 10 November 1787
From: Adams, John
To: Jefferson, Thomas


          
            My dear sir
            London. Nov. 10. 1787
          
          Mr Boylston is going to Paris, with a Cargo of Sperma Cæti oil, and will be obliged to you for any Assistance or Advice you can give him.
          I forwarded a few days ago, from Mr Gerry, a Copy as I suppose of the Result of Convention.— It Seems to be admirably calculated to preserve the Union, to increase Affection, and to bring Us all to the Same Mode of thinking. They have adopted the Idea of the Congress at Albany in 1754 of a President to nominate officers and a Council to Consent: but thank heaven they have adopted a third Branch, which that Congress did not. I think that Senates and Assemblies should have nothing to do with executive Power. But still I hope the Constitution will be adopted, and Amendments be made at a more convenient opportunity.
          
          What think you of a Declaration of Rights? should not Such a Thing have preceeded the Model?
          People here are solacing themselves in the Prospect of the Continuance of Peace: and the tryumphant Party in Holland carry a high hand.— I Suspect that both are rather too Sanguine.— They have very insufficient Grounds for so much Exultation. My worthy Old Friends the Patriots in Holland are extreamly to be pittied: and so are their deluded Persecutors. That Country I fear is to be ruined, past all Remedy. I wish that all the good Men had Sense and Spirit enough to go to America.— With the usual / sentiments yours
          
            John Adams.
          
        